Title: To James Madison from Bird, Savage, and Bird, 21 October 1801 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


21 October 1801, London. Acknowledges JM’s letter of 28 July and receipt from U.S. treasurer of bills of exchange for £16,138 5s. 2d. Notes authorization for Erving to draw on the firm for his salary.
 

   RC (DNA: RG 59, Letters Received from Bankers). 1 p.; docketed by Wagner as received 22 Dec.


   JM had authorized payment of salaries and expenditures of American diplomatic agents in London for six months including a salary of $1,000 annually for Erving, which was to be raised to $2,000 after the commissioners under article 7 of the Jay treaty reconvened (JM to Bird, Savage, and Bird, 28 July 1801 [DNA: RG 59, IC, vol. 1]).

